Citation Nr: 0401852	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  95-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1954 to November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2002, the Board denied service connection for an 
acquired psychiatric disorder.  The veteran appealed to the 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
In February 2003, the parties agreed on a Joint Motion.  In 
March 2003, the Veterans Claims Court vacated the Board's May 
2002 decision and remanded the matter to the Board for 
readjudication consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 1998, the Board remanded the case for further 
development, including a period of hospital evaluation and 
observation.  During that period, the veteran was to received 
psychological tests needed to facilitate diagnosis, as well 
as a psychiatric examination by 2 psychiatrists.  The 
psychiatric examination was done.  The psychiatrists noted 
that psychological testing had not been done; however, they 
did not indicate that this hampered them in reaching a final 
diagnosis.  In the Joint Motion, the parties noted that the 
record did not indicate whether psychological tests were not 
conducted because they were not needed or because they were 
inadvertently omitted.  The Veterans Claims Court has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the Joint Motion, it was asserted 
that another Remand was necessary to comply with the Board's 
previous request for psychological tests.  

The Joint Remand also asserted that the Board requested the 
veteran's service personnel records and that there is no 
indication in the record that the RO attempted to obtain the 
service personnel records.  Perhaps the Joint Remand refers 
to the record before the Court.  The claims folder shows that 
the RO asked the National Personnel Records Center (NPRC) for 
the service personnel records in August 1999 and again in 
October 1999.  In March 2000, the records center responded 
that the record was fire related and that the only available 
record was the DD214.  That form is of record. 

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law requires VA to notify the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  

VCAA requires VA to notify the veteran and his representative 
of the evidence VA will develop.  In this case, other than 
the psychological testing, VA has worked up the claim as 
required by law, obtaining medical records, examinations and 
opinions.  Other than the psychological testing, VA plans no 
further development of the evidence.  (Of course this does 
not preclude further development which may be indicated after 
receipt of the psychological test reports or additional 
evidence from the veteran.)  VCAA also requires VA to notify 
the veteran of the evidence needed to substantiate the claim 
and what evidence he must submit.  Here, as the Board noted 
in its May 2002 decision, the preponderance of evidence was 
against the claim.  Therefore, to substantiate the claim, the 
veteran must submit evidence which links a current 
psychiatric disability to disease or injury, incurred or 
aggravated, in service; and, to prevail, the evidence 
submitted by the veteran must have sufficient probative 
weight so that all the evidence supporting his claim will be 
in at least approximate balance with the evidence against the 
claim.  38 C.F.R. § 3.102 (2003).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The RO must also 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs. 

2.  The veteran should be scheduled for 
psychological testing.  The examiner 
should express an opinion as to the 
correct current diagnosis.  The examiner 
should express an opinion as to whether it 
is as likely as not that the current 
diagnosis had its onset or was aggravated 
in service.

3.  The RO should again attempt to obtain 
service personnel records for the veteran.  
If the RO is unable to obtain these 
records, the veteran must be provided with 
oral or written notice of that fact in 
accordance with 38 C.F.R. § 3.159(e).

4.  The RO should review the Joint Motion 
for Remand, dated in February 2003, and 
insure that all the requirements of that 
Motion have been complied.

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

